DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 03/16/2022. Claims 1, 2, 6 and 8-21 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 2, 6 and 8-21 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to an electroluminescent display device having a window being a light transmitting region surrounded by the non-transparent emission area to allow an optical member located under the light transmitting region. Claim 1 identifies at least the uniquely distinct limitation, “a portion of the organic passivation layer corresponding the light transmitting region is present and permanently remains so that the organic passivation layer overlaps the light transmitting region.” Claim 13 identifies at least the uniquely distinct limitations, “a portion of the pixel defining layer corresponding the light transmitting region is present and permanently remains so that the pixel defining layer overlaps the light transmitting region, and a portion of the planarization layer corresponding the light transmitting region is present and permanently remains so that the planarization layer overlaps the light transmitting region.” The closest prior arts, Ka and Jeong both discussed in the previous Office action dated 12/22/2021, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626